Citation Nr: 1700264	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  08-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a July 2010 decision, the Board reopened and remanded the claims for service connection for degenerative disc disease of the cervical spine and the lumbar spine.  

Following the July 2010 Board remand, the Veteran presented testimony at a March 2011 hearing in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in August 2011.  In November 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The appeal was again remanded for additional development in August 2013 and April 2014.  In December 2015, the Board again sought an advisory medical opinion from the VHA which the Board received in July 2016.  Although the Veteran has not received a copy of the VHA opinion, because the Board is granting service connection for the cervical and lumbar spine disorders in this decision, the Board finds that there is no prejudice to the Veteran because the award of service connection is a full grant of the benefits sought on appeal.

The issue of entitlement to a total disability rating due to individual unemployability was raised by the record in August 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015). 

The Board also notes there are additional issues that the Veteran has perfected which are pending on appeal at the RO but have not been certified to the Board.  Those issues will be the subject of a later Board decision, if necessary.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disorder, cervical degenerative joint disease (DJD) and degenerative disc disease (DDD), is likely exacerbated by his service-connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.

2.  The Veteran's current lumbar spine disorder, DJD/DDD post lumbar fusion, laminectomy L4 & L5 right and sacroiliac DJD, is likely exacerbated by his service-connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a cervical spine disorder (DJD and DDD), as aggravated by service-connected disability, have been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a lumbar spine disorder (DJD/DDD post lumbar fusion, laminectomy L4 & L5 right and sacroiliac DJD), as aggravated by service-connected disability, have been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, the Veteran was sent notice regarding the elements necessary to substantiate the claims for service connection by correspondence in November 2011 and January 2007.  The claims were last readjudicated in August 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and SSA records.  The Veteran has not identified any available, outstanding records that are relevant to the claim.  Additionally, VA examination and opinion reports, as well as VHA medical opinion reports, were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.


Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
  
The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims entitlement to service connection for cervical and lumbar disabilities, to include secondary to his service-connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.

The Veteran's service treatment records reflect multiple neck and back complaints starting in 1980 when he reported that he had neck and back pain for two years.  September 1980 cervical spine and lumbar spine series were noted to be "NAD" and the assessment was strain.  In October 1980, the assessment was probable strain L1-L2.  Records dated in December 1980 indicated that the Veteran had complained of neck and back problems since boot camp and the assessment was lower cervical facet problem and left lower lumbar facet problem.  In January 1981, it was noted that he had bilateral spine and lower back pain that began two years earlier in college and reoccurred during physical training.  There were no reports of a cervical or lumbar disability on his April 1981 separation examination.  Accordingly, the back and neck complaints noted in the service treatment records were transitory in nature and appear to have resolved with treatment.

After discharge from service the evidence shows that the Veteran worked as a furniture mover and cleaned offices, which involved lifting and bending.  Although in a statement in July 2007 the Veteran's private physical therapist noted that she had treated him since 1984 for his back and neck, those records are not available.   

The next record of treatment for a back or neck problem following discharge from service, was in April 1989 when he was seen for low back pain associated with an October 1988 injury incurred when the Veteran was pushing a car.  A CAT scan showed a bulging disk, and the clinician noted low back pain which was probably facet coming on after a pushing accident in October 1988.

Private post-service medical reports dated in July 1991 reflect that the Veteran was being treated for a whiplash injury that he incurred in a motor vehicle accident (MVA) in October 1990.  He was taken to the emergency room following the MVA.  He was diagnosed with chronic lumbar and cervical strain.  The records reflect that he stopped working following the motor vehicle accident.  A July 1991 lumbar MRI revealed evidence of changes of the thoracic spine consistent with Scheuermann's disease. 

In a disability report submitted to the Social Security Administration, the Veteran indicated that he had developed neck and low back pain as a result of the October 1990 MVA. 

In July 1992 he was diagnosed with degenerative disc disease of the cervical and lumbar spine with chronic neck and low back pain.  An April 1993 record noted complaints of neck and back pain after the Veteran was involved in a MVA in October 1990 and sustained a whiplash-type injury.  At the time of his accident he was working as a furniture lifter and mover.  He was unable to work thereafter.  The history noted that the Veteran had been well without any history of neck or back injuries until the 1990 MVA.  The Veteran underwent a lumbar laminectomy in January 1993.  A June 1993 report shows that the Veteran's neck range of motion was limited by approximately 50 percent.  A MRI of the cervical spine performed in June 1993 revealed a mild compression fracture of C5-6, age undetermined.  In October 1993, the Veteran was diagnosed with Scheuermann's disease.  

In June 1994 a clinician indicated that the Veteran had some changes in the thoracic spine consistent with Scheuermann's kyphosis.  In October 1998 he was diagnosed with arthritis of the neck, post-surgical laminectomy, disc disease of the lower back, Scheuermann's disease of the mid back with kyphosis.  Arthritis of the cervical and thoracic spine was noted by a private physician in October/November 1998. 

A November 2000 private medical report shows that the Veteran gave a history of experiencing difficulty with Scheuermann's disease since service.  In June 2001 he was seen for chronic neck and back pain that reportedly had its onset in service. 

A June 2000 letter from the Veteran's private chiropractor noted that the Veteran was being treated for spinal dysfunction.  The chiropractor stated that the Veteran's disorder was not diagnosed until 1993.  He opined that had treatment been made available to the Veteran when his complaints originated during service, his disorder would not have progressed as far as it had. 

A July 2000 letter from the Veteran's private physical therapist noted that she had treated him since 1984.  The physical therapist stated that with decreased mobility in his thoracic spine an increased load would be placed on his neck.  She also noted the Scheuermann's disease could have involved the Veteran's neck and back and affected rehabilitation efforts.  A November 2000 private treatment note referred to increased pain in the Veteran's neck and back.  The physician noted that the Veteran's Scheuermann's disease was a progressive problem. 

A VA examiner in September 2002 opined that the lumbar spine disc herniation was associated with the October 1990 MVA.

By a rating decision dated in March 2003 the RO granted the Veteran's claim for service connection for Scheuermann's disease of the thoracic spine.  

An October 2003 private medical report reflects a diagnosis of cervical degenerative disc disease, continued neck pain status post-MVA/military injury.  A July 2004 private medical report showed evidence of treatment with intra-articular injections to the cervical spine.  He was diagnosed with cervical spondylosis and cervical pain. 

As a chronic cervical or lumbar spine disorder was not shown in service, and arthritis was not shown within one year following discharge from service, competent evidence linking the current disabilities to service is needed to substantiate the claims.  See 38 C.F.R. §§ 3.303, 3.306, 3.307 and 3.309.

On the question of a link between the current cervical and lumbar disabilities and service, there is evidence in favor and against the claims.

In September 2004 a VA examiner opined that the Veteran's currently diagnosed cervical spine disorder less likely than not originated in service or was aggravated therein, nor was it aggravated by the service connected thoracic spine disorder.  

In August 2005 a VA examiner who examined the Veteran in September 2004 opined that the Veteran's currently diagnosed cervical spine disorder less likely than not originated in service or was aggravated therein, nor was it aggravated by the service connected thoracic spine disorder.  The examiner indicated having reviewed the Veteran's case file in preparation for the addendum report.  However, no rationale for the opinion was provided.  

The Veteran's chiropractor prepared a September 2005 private medical report wherein he opined that the service connected Scheuermann's disease was linked to his neck pain.  The Veteran's chiropractor submitted another statement in October 2005 wherein he indicated having seen the Veteran's prior medical records and based on scientific evidence found in a medical treatise, he would recommend disability for the areas affected by Scheuermann's disease, to include the neck.  In statements submitted by the Veteran in November 2005, he claimed entitlement to service connection for his neck condition as secondary to the service connected Scheuermann's disease.

In March 2006 a private physician noted that a MRI of the cervical spine in December 2005 showed osteophytes at C3 4 C4-5 and C5 6 and stated that these were the kind of findings that were commonly aggravated, exacerbated, accelerated and/or activated by accidents and/or vigorous activity.  As such, it was more likely than not that the Veteran's cervical complaints were related to his military service in this way.  No supporting reasons were provided.  

A VA examiner in March 2006 noted that the Veteran was in a MVA that aggravated his in-service problem with the neck and low back, which progressively worsened since 1990, due to occupational heavy lifting of furniture and the 1990 motor vehicle accident.  

In April 2007, a VA examiner diagnosed lumbar spine pain status post-herniated disc with status post-herniated disc decompression and fusion, and opined that the lumbar spine disease with herniated disc began after service with an acute herniation about 1990 or 1991 and was not affected or caused by service.  The examiner concluded that it was more likely that the herniated disc was caused by the heavy labor after service.  

In October 2011 a VA examiner noted that the Veteran's cervical spine complaints in service were associated with a soft tissue problem, therefore it was less likely than not that the cervical spine disability was related to service.  The examiner further concluded that the lumbar spine disability was most likely related to the 1990 MVA.  The examiner explained that the Veteran was treated for a lumbar strain in service.  Therefore it was less likely than not that lumbar spine problem was related to service.  The examiner further noted that Scheuermann's disease of thoracic spine was not related to cervical or lumbar problems, but did not discuss the evidence on file or provide supporting reasons for this conclusion.  

In February 2013 a VHA physician opined that the Veteran's cervical and lumbar complaints were more likely the result of life events post discharge from service, rather than military service.  

In April 2015 the examiner who previously examined the Veteran in April 2007, reported having reviewed the letter from the Veteran's physical therapist who felt that the Veteran's Scheuermann's disease prevented a good long term response to neck and back therapy, and indicated that such could be the case where Scheuermann's disease caused the neck to be held in more extension than normal, but it should have no effect on the lumbar spine therapy.  The examiner concluded that the primary problem with the long term success of the therapy was the post service injuries themselves.  The examiner added that Scheuermann's disease was inherited and was unaffected by service.  Accordingly, whether the therapist believed that it somehow interfered with the success of the therapy should be a moot point.  Finally, the examiner stated that there was no change in his previous opinion.  

Finally, in July 2016 a VHA medical expert reviewed the claims file and concluded that the in-service events were not significant contributors to the current cervical and lumbar spine disorders either from the standpoint of the mechanism of the event described or from the fact that he had no major painful problems in those areas at that time. 

The Board finds the opinion of the VA examiners and VHA physicians to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current cervical or lumbar spine disability during service.  The findings of the VA examiners and VHA physicians were based on a review of the evidence, which did not substantiate a finding that the Veteran sustained chronic cervical spine or lumbar spine disabilities in service.  The examiners and VHA physicians considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's current cervical and lumbar spine disabilities are related to service.  The Board finds these opinions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the Board finds the March 2006 private opinion does not reflect consideration of the all of the facts, including failure to acknowledge the Veteran's history of physical heavy labor post-service discharge, to include multiple injuries, as well as back and neck injuries incurred in multiple post-service MVAs.  Moreover, this opinion lacks probative value as the private physician's conclusion is not supported by any rationale.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

To the extent the Veteran has expressed his belief that his cervical and lumbar spine disorders had their onset in service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of cervical and lumbar spine disorders requires medical testing and expertise to determine.  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current disabilities is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, his opinion as to the diagnosis or etiology of his cervical and lumbar spine disabilities is not competent medical evidence.  The Board finds the opinion of the VA examiners and VHA physicians to be significantly more probative than the Veteran's lay assertions on this matter.

Accordingly, based on the foregoing evidence and for the reasons noted above, the Veteran's claims for service connection for cervical and lumbar spine disabilities must be denied on a direct basis. 

Turning back to the Veteran's primary assertion--entitlement to service connection on a secondary basis--the remaining question is whether the medical evidence supports, or is at least in equipoise, as to whether his cervical and lumbar spine disorders were proximately caused or aggravated by his service-connected connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.  See 38 C.F.R. § 3.310.

Based on a review of the evidence of record, the Board finds that the evidence of record is in equipoise on whether there is a medically sound basis to associate the Veteran's cervical and lumbar spine disabilities with his service-connected disability.  In this regard, while the record fails to demonstrate that the Veteran's cervical and lumbar spine disorders are caused by his service-connected Scheuermann's disease, it has been shown that his cervical and lumbar spine disorders, incurred after discharge from service, have likely been aggravated by the service-connected Scheuermann's disease. 

In this regard, there is no competent medical evidence of record reflecting a secondary causal relationship between the Veteran's cervical and lumbar spine disorders and his service-connected Scheuermann's disease.  

Concerning secondary service-connection on the basis of aggravation, as noted above, in September 2004 and August 2005 a VA examiner opined that the Veteran's currently diagnosed cervical spine disorder less likely than not was aggravated by the service connected thoracic spine disorder.  While the examiner indicated having reviewed the Veteran's case, no rationale for the opinion was provided.  As such, the Board affords the VA examiner's medical opinion little probative weight.  

In December 2015 the Board determined that a new VHA opinion should be obtained to address secondary service connection on the basis of aggravation.  

In July 2016, a VHA neurosurgeon, following a review of the claims file opined that it was at least as likely as not that the Veteran's diagnosed cervical and lumbar spine disabilities were aggravated by his service connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.  The VHA physician further opined that up to 33 percent of the current lumbar and cervical spine disorders, respectively, was attributable to  Scheuermann's disease by aggravation.  The other contributions were the multiple MVAs and physical labor, contributing to 33 percent of his current lumbar and cervical spine disorders, as well as 33 percent attributed to aging.  In support of the opinions rendered, the VHA physician explained that Scheuermann's disease was a disorder of spine growth manifest during the teenage years and which resulted disc deterioration and angular deformity of the vertebra and wedging, which are the mechanical basis for observable kyphosis.  As the hunch back develops, the normal curve of the cervical and lumbar region, which are in opposite directions, become exaggerated.  As a result, the universal cervical and lumbar spine deterioration of age is accelerated.  Generally, the more severe the kyphosis, the greater the aggravation of the cervical and lumbar spine regions.  Review of the imaging studies for the Veteran's spine revealed kyphosis that could be classified as moderate in severity, while the exaggeration of the cervical and lumbar lordosis could be classified as mild.  As such, the VHA physician estimated that the contribution of the Veteran's Scheuermann's disease to his current cervical and lumbar spine disabilities was small, and the greatest contributors were the normal process of again, along with multiple MVAs and physical labor after discharge from active duty.  

The Board finds the opinion of the VHA physician in 2016 to be highly persuasive and probative in finding that the evidence supports a conclusion that the Veteran's  current cervical or lumbar spine disability were aggravated by his service-connected disability.  The findings of the VHA physician were based on a review of the evidence, and provided an explanation as to why the evidence supported a finding that the Veteran's current cervical and lumbar spine disabilities were aggravated by the service-connected disability.  Additionally, the VHA physician provided a medical opinion regarding a baseline level of severity of the cervical and lumbar spine disorders prior to the aggravation by his service-connected Scheuermann's disease.  The Board finds these opinions highly probative.  See Nieves-Rodriguez, supra.

The Board finds that while the record fails to demonstrate that the Veteran's cervical and lumbar spine disorders were caused by his service-connected Scheuermann's disease, given the 2016 VHA's medical conclusions which provide evidence of permanent increase in cervical and lumbar spine symptomology by 33 percent, respectively, due to the service-connected Scheuermann's disease, as well as resolving any doubt in the Veteran's favor, the Board finds that the evidence of record is at the very least in equipoise on whether the Veteran's cervical and lumbar spine disabilities were permanently aggravated by his service-connected Scheuermann's disease. 
Accordingly, even if one accepts the Veteran's current cervical and lumbar spine disabilities are not necessarily caused by his service-connected disability, there is competent medical evidence that supports a finding of aggravation by his service-connected Scheuermann's disease, as well as sufficient evidence to establish a baseline level of severity, which are grounds for granting secondary service connection on an aggravation basis.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. 448.

Resolving reasonable doubt in the Veteran's favor, as is required by law, the Board finds that the criteria for service connection for chronic cervical and lumbar spine disorders as secondary to service-connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9, on an aggravation basis, are met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As such, service connection for is warranted.


ORDER

Service connection for a cervical spine disorder (cervical degenerative joint disease (DJD) and degenerative disc disease (DDD), as secondary to service connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9, on an aggravation basis, is granted.

Service connection for a lumbar spine disorder (DJD/DDD post lumbar fusion, laminectomy L4 & L5 right and sacroiliac DJD), as secondary to service connected thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9, on an aggravation basis, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


